The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 3/15/19. It is noted, however, that applicant has not filed a certified copy of the UK application as required by 37 CFR 1.55, nor has a copy of the certified copy been received from the International Bureau.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references which were not cited in the IDS filed 9/10/21 have been cited by the examiner on form PTO-892, they have not been considered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforated portion of the protector device (claim 7) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14, and claim 10, line 12, the recitations “the vehicle load deck” lack antecedent basis.
Also in claim 1, line 17, the reference numeral “3” should apparently be deleted.
Claim 6, the recitation “highly visibility” is grammatically incorrect, vague, and subjective.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnel (DE 102010014924, cited by applicant).
Kuhnel shows a vehicle tail lift protection apparatus, comprising a tail lift comprising a platform and a vehicle attachment means, a vehicle, and a protector device 1-3, wherein the protector device is arranged to extend between the vehicle attachment means and the vehicle (Fig. 1).
Re claim 12, the device comprises a frame 1, 2 and a flexible material 3.
Re claim 13, one end of the device is connected at an anchor 2 within the platform.
Re claim 14, the other end of the device is connected to the vehicle or vehicle attachment means.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhnel.
As can best be determined from the English translation thereof, Kuhnel does not appear to explicitly disclose that the device is arranged to spring-bias retract. However, the translation refers to the box as “including internal roll-off automatic”. As such, it is believed that one of ordinary skill in the art would understand the roll-up box to include a mechanism to automatically wind up the flexible sheet, such mechanism typically being a torsion spring arrangement or similar, as in a roll-up window shade.
it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kuhnel by providing a spring-bias arrangement for retracting the device (if not inherent), as this would simply be a well established means of automatically retracting (winding) a flexible sheet on a drum, and would neither require undue experimentation nor produce unexpected results.

Claims 1-5, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnel in view of Clausen (US 8,714,669).
Re claim 15, Kuhnel does not show that when the platform moves from a lower position to a higher position the device is stored at least in part within the platform. Instead, the device is stored in a roll-up box 1 mounted on the vehicle.
The examiner notes that, in general, the mere reversing or rearranging of the parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167; In re Japiske, 86 USPQ 70).
The examiner also notes that there are a limited number of well-known means of housing or storing a flexible barrier/door device when not in use, including the roll-up box exemplified by Kuhnel. However, another well known means of storing such a device is to provide a track along which the device travels, the track changing the orientation of the device between a vertical plane when in a use or closed position as a barrier and a horizontal plane when in an open or non-use position, such as a garage or similar type of door.
In particular, Clausen shows a flexible shutter type door/barrier device 32/34 which is oriented in a vertical plane when in a closed position forming a barrier and when in an open or non-use position can be stored either by traveling along tracks 80 in a horizontal plane (Fig. 8) or by being rolled up on winding mechanisms 62 (Fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kuhnel by reversing or rearranging the locations at which the device was fixed and stored, respectively (i.e., the storage location 1 would be at the platform and the fixed location 2 would be at the vehicle, rather than vice-versa), and by storing the platform in a horizontal plane instead of a roll-up box when not in active use, as these would simply be well known and art recognized design expediencies and merely representative of one of a finite number of established constructions from which to choose, and doing so would neither require undue experimentation nor produce unexpected results, as the former would merely be the rearrangement of the essential parts of the device, which would involve only routine skill, and the latter is explicitly taught by Clausen as an alternate equivalent. Since the device would be stored horizontally and the storage location would be the platform in such a construction, it follows logically that the device would be stored “at least in part” within the platform.
Re claims 1 and 10, Kuhnel discloses a load platform configured for use as part of a tail lift on a vehicle, said load platform comprising a protector device 1-3 in the form of a flexible sheet 3 that is configurable, when said load platform is attached to a vehicle, to cover a gap between the tail lift and the vehicle, said tail lift characterised in that:
said protector device is, at a first end, anchored to said [load platform] vehicle by an elasticated fixing arrangement 1 and at a second end 2 that is opposite said first end, configured for attachment to [a supporting structure of the tail lift or to a part of a given vehicle to which the tail lift is attached] said load platform;
wherein, upon said load platform being attached to a vehicle:
when said load platform is in a first position, substantially at ground level, said protector device is oriented such that it occupies a plane that is substantially vertical and covering the gap as exists between the rear of the tail lift and the vehicle;
when said load platform is in a second position, substantially raised from ground level and at the level of the vehicle load deck, said protector device is oriented such that it occupies a plane that is substantially parallel to a main plane of the load platform (even though rolled up, it nevertheless “occupies”, as broadly recited, such a plane); and
during movement of said load platform from said first position to said second raised position, said elasticated fixing arrangement contracts in order to thereby draw said device [3] into said main plane of said load platform; and
during movement of said load platform from said second position to said first position, said elasticated fixing arrangement expands in order to thereby enable said device as is attached to said supporting structure, to be drawn from said [load platform] vehicle in order to cover said gap.
As noted above re claim 15, Kuhnel differs in that the fixing points of the device on the platform and vehicle are reversed relative to that of the claimed invention, and in that the device is rolled up when in a storage or non-use position rather than being arranged within the platform.
However, as also noted above re claim 15, modifying Kuhnel to include such features would have been obvious in view of Clausen and by a mere rearrangement of parts. Thus, claims 1 and 10 are rejected for the same reasons and in the same manner set forth above re claim 15.
Re claim 2, when modified in the above manner, the device would obviously work equally well and be readily adapted for use on a column lift.
Re claim 3, as noted above re claim 16, the use of a spring to retract the device, if not inherent, would have been an obvious design expediency.
Re claim 4, when modified as above, the second end of the device would be rigidly attached to a supporting structure of the vehicle.
Re claim 5, when modified as above, the device could obviously be encased within a hollow structure of the platform when in the contracted position for weather and/or wear protection thereof.
Re claims 8 and 9, the apparatus of Kuhnel clearly includes a vehicle having a tail lift and a load platform with which the device is used. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhnel in view of Clausen, as applied to claim 1 above, and further in view of Rafini (FR 2,602,191).
Kuhnel as modified does not show that the protector device comprises a high[ly] visibility reflective strip. However, the examiner notes Kuhnel discloses that the “color or … design of the fabric allows for additional functions such as warnings”.
Rafini shows a similar liftgate having a flexible screen 10A which is deployed when the liftgate is in use, the screen comprising a reflective material as a warning to motorists and to increase visibility thereof at night.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Kuhnel by incorporating a high visibility reflective strip in the protector device, as suggested by Rafini, to warn other motorists and to be easily seen at night.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhnel in view of Clausen, as applied to claim 1 above, and further in view of Savoy (US 2009/0072570).
Kuhnel as modified does not show that a portion of said protector device is perforated to enable the tail lights of a given vehicle to which the platform is attached to be seen when the load platform is at ground level.
Savoy shows a similar liftgate wherein protective covers 104 are provided for the lifting columns 101 thereof, wherein the covers include openings 113 (perforations) therein allowing the tail lights of the vehicle to be seen when the lift is in operation.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Kuhnel by providing perforations in the protector device to allow the tail lights of the vehicle to which the liftgate is attached to be seen even when in operation, thereby enhancing the safety and security of an operator thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/29/22